DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14, 16-20, and 26-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is not seen where the instant specification provides support for “actual” residence time of 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-8, 11-15, 18, 20, 26-28, 30-31, and 37, are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Choi (US 2011/0147266) as evidenced by Green (US 4,135,982).
Regarding claims 1, 8, 30, and 37, Choi teaches providing an organic feedstock and water mixture [0018]; feeding the mixture to reactor operated at turbulent flow conditions [0036]; wherein 
Choi does not explicitly disclose the Reynolds number of at least 2000-7000.
However, since Choi teaches turbulent flow, it is expected that the Reynolds number would be at least 2000-7000.  This is evidenced by Green.
Green teaches turbulent flow has residence number of at least 2000 (column 2, lines 36-45).
Regarding claim 3, Choi teaches preheating and pressurizing the water and hydrocarbons prior to mixing [0021].
Regarding claim 4, Choi teaches that the preheat temperature of 10-250°C for oil and 250-650°C for water and both at or above critical pressure of water which would be above 22.1 Mpa (3205 psig) [0021], [0009], which overlaps with the claimed ranges.
Regarding claim 5, Choi teaches the reaction temperature is 400-550°C [0037], which overlaps with the claimed range.
Regarding claim 7, the previous combination does not explicitly disclose whether the heating is direct or indirect.  However, Examiner notes that these are the two types of heating available, and it would have been obvious to the person having ordinary skill in the art to have appropriately selected the heating method, in order to obtain the desired mixture temperature.  It is not seen where such a selection would result in any new or unexpected results.
Regarding claim 11
Regarding claim 12, Choi teaches residence times of 1 second to 120 minutes [0019], which overlaps with the claimed range.
Regarding claims 14, 18 and 31, Choi teaches crude oil feedstock having API gravity of 21.7 (table 1).  Examiner considers an API gravity of 21.7 to be close enough to the claimed range of greater than 22, that the same or similar results would be achieved.  Examiner notes MPEP 2144.05, I: Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
Regarding claim 20, Choi teaches the reactants are fed continuously [0043-44].
Regarding clams 26-27, Choi teaches applying heat and pressure to the water and oil so they reach supercritical reaction conditions [0019]. 
It would have been obvious to the person having ordinary skill in the art to have appropriately selected order of mixing and preheating the components in order to achieve the desired conditions.  It is not seen where such a selection would result in any new or unexpected results.
Regarding claim 28, Choi teaches the same reaction conditions and reactants as claimed.  Therefore, it is expected that the same adiabatic process would result.  It is not seen where Applicant has distinguished the process steps in this regard.
Claims 2 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Choi (US 2011/0147266) as evidenced by Green (US 4,135,982) as applied to claims 1 and 28 above, and further in view of He (US 2008/0099374).
Regarding claims 2 and 29, the previous combination teaches the limitations of claims 1 and 28, as discussed above.  
Choi teaches cooling the product stream and depressurizing [0024].  Choi teaches that any acceptable cooling means may be used [0040].
Choi does not explicitly disclose cooling by injection of a pressurized quench stream.
However, He teaches a similar process for supercritical water upgrading of hydrocarbons.  He teaches cooling the products by injection of a pressurized quench stream [0060-62].  Examiner notes that that the quench of He would inherently inhibit further reaction such as secondary cracking, coking, or gas formation, since He is also reducing the temperature.
Therefore, it would have been obvious to the person having ordinary skill in the art to have used an appropriate quench method, such as the pressurized quench of He, in order to obtain the desired cooling of Choi.  

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi (US 2011/0147266) as evidenced by Green (US 4,135,982) as applied to claim 5 above, and further in view of Babicki (US 2010/0228062) or alternatively, Makino (US 5,843,386).
Regarding claim 6, the previous combination teaches the limitations of claim 5, as discussed above. 
The previous combination does not explicitly disclose the heating rate.
However, Babicki teaches a similar process for treating biomass with steam/water at supercritical conditions [0045-47].  Babicki teaches that it is preferred that the heating rate is at least 40°C/ second [0045].  
Similarly, Makino teaches a similar process for treatment of plastic with supercritical water (column 19, lines 19-33). Makino teaches that it is desired to increase the temperature quickly at a rate 
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the heating rate as disclosed by Babicki or alternatively Makino, for the benefit of obtaining the set temperature and to easily control the reaction.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi (US 2011/0147266) as evidenced by Green (US 4,135,982) as applied to claim 1 above, and further in view of Vavruska (US 5,611,947).
Regarding claim 9, the previous combination teaches the limitations of claim 1, as discussed above.
Choi teaches turbulent flow.  Choi does not explicitly disclose the Reynolds number.
However, Vavruska teaches a similar process in which Reynolds numbers of up to 30,000 are used in order to create turbulent flow and provide intimate mixing of the steam and other reactant (column 7, lines 5-36).
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected a Reynolds number, such as that disclosed by Vavruska for the benefit of creating the turbulent flow required by Choi, and to provide intimate mixing of the reactants.  It is not seen where such a selection would result in any new or unexpected results.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi (US 2011/0147266) as evidenced by Green (US 4,135,982) as applied to claim 1 above, and further in view of Allam (US 2009/0206006).
Regarding claim 10, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose what types of catalyst are allowed.
However, Allam teaches a similar process for conversion of hydrocarbons with supercritical water, using carbonate catalysts or metal catalysts [0080-81].  Allam similarly teaches residence times of 1 second to about 10 minutes [0052], which overlaps with the claimed residence time.
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected a suitable catalyst, such as that disclosed by Allam.  It is not seen where such a selection would result in any new or unexpected results.

Claims 16-17, and 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi (US 2011/0147266) as evidenced by Green (US 4,135,982) as applied to claims 13, 1, and 33 above, and further in view of Tullio (US 2002/0173682).
Regarding claims 16-17 and 32-34, the previous combination does not explicitly disclose the claimed intermediate refinery streams as feedstock.
However, Trullio teaches a similar process for upgrading heavy oils with water under supercritical conditions. Trullio teaches that various feeds can be used including heavy oils, kerogens, plastics (product of polymerization process), biomasses, vegetable waste, animal fats, sludges, organic wastes [0012], [0048], claim 14. 
Therefore, it would have been obvious to the person having ordinary skill in the art to have substituted the Trullio feeds for those of He, since Trullio teaches that such feeds are suitable for the same type of upgrading process.  
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi (US 2011/0147266) as evidenced by Green (US 4,135,982) as applied to claim 1 above, and further in view of Makino (US 5,843,386) and Weerstra (US 5,760,297).
Regarding claim 19
Makino teaches production of olefins (column 19, lines 19-33). Examiner similarly notes that the alternate feeds discussed above would also inherently result in olefin production. 
Further, Weerstra teaches that refinery byproducts such as olefin gas may be subject to alkylation in order to obtain high octane products (column 1, lines 20-31).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Weerstra alkylation steps in the process of the previous combination, for the benefit of obtaining high octane products.
Claims 35-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi (US 2011/0147266) as evidenced by Green (US 4,135,982) as applied to claim 5 above, and further in view of Babicki (US 2010/0228062) or alternatively, Makino (US 5,843,386) and further in view of Vavruska (US 5,611,947).
Regarding claims 35-36, the combination of references teaches the claimed limitations, as discussed with respect to claims 1, 5-6, and 8 above.
Further, Choi teaches suitable hydrocarbon feeds include heavy oils [0001], [0004].  It is well known in the art that such can be obtained from deasphalting heavy feedstock.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0063271 – teaches supercritical upgrading of biomass with residence times of 0.4-10 seconds
US 2009/0139715 – teaches supercritical upgrading of hydrocarbons using turbulent flow and residence times of 0.1 minutes
US 2011/0203973 – teaches supercritical water upgrading of hydrocarbons 
US 2010/0255985 – teaches superficial residence times of 0.1-10 seconds [0089]
US 2013/0140214 – teaches supercritical water upgrading of hydrocarbons with residence time of 1 second
US 2011/0184208 – teaches supercritical water upgrading
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/Primary Examiner, Art Unit 1771